DETAILED ACTION
The instant application having Application No. 17/157,414 filed on 01/25/202 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figures 1A, 1B, 1C, 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a signal transmission unit configured to....” and “resource selection unit configured to ....." (Claims 1-8 and 11-19) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “….unit configured…” coupled with functional language “transmit, select or perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 and 11-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 18 and par. 0136, 0162 and 0163 of US 2021/0144685A1).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (Pub # US 2016/0219640 A1 hereinafter Jung).
Regarding claim 1, Jung discloses “a user apparatus for use in a mobile communication system that supports D2D communication,” as [(Para. 0136), Referring to FIG. 8, it is assumed that UE A and UE B have ProSe-enabled application programs managed therein and have been configured to have a ‘friend’ relation between them in the application programs, that is, a relationship in which D2D communication may be permitted between them] “comprising: a signal transmission unit configured to transmit a plurality of D2D signals;” [(Para. 0013), The present invention provides a method for sending D2D signals in a wireless communication system and a device supporting the same] “and a resource selection unit configured to select, from a predetermined resource pool, a radio resource having a time resource and a frequency resource for transmitting the plurality of D2D signals,” [(Para. 0014), method comprises identifying a plurality of resource pools capable of sending D2D signals and selecting a specific resource pool of the plurality of resource pools, wherein the D2D signal is transmitted using a resource of the selected specific resource pool] “wherein the resource selection unit is configured to select the radio resource such that the plurality of D2D signals are not transmitted by a same time resource” [(Para. 0190), If a network permits UE to send a D2D signal without taking into consideration whether the resource pool of a reference cell overlaps a specific resource pool, the UE may send the D2D signal using a specific resource of a selected resource pool. The reference cell may mean a serving cell].
Regarding claim 3, the claim is interpreted and rejected for the same reason as set forth in claim 1.
	Regarding claim 4, Jung discloses “wherein the resource selection unit is configured to select the radio resource such that the plurality of D2D signals are transmitted by using a plurality of continuous frequency resources in a same time resource” as [(Para. 0190), If a network permits UE to send a D2D signal without taking into consideration whether the resource pool of a reference cell overlaps a specific resource pool, the UE may send the D2D signal using a specific resource of a selected resource pool. The reference cell may mean a serving cell].
Regarding claim 5, Jung discloses “wherein the resource selection unit is configured to perform, when a same time resource is selected for the plurality of D2D signals, control to cause the signal transmission unit not to transmit a part of D2D signals such that the plurality of D2D signals are not transmitted using discontinuous frequency resources” as [(Para. 0190), If a network permits UE to send a D2D signal without taking into consideration whether the resource pool of a reference cell overlaps a specific resource pool, the UE may send the D2D signal using a specific resource of a selected resource pool. The reference cell may mean a serving cell].
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Tavildar et al. (Pub # US 2015/0271818 A1 hereinafter Tavildar).
Regarding claim 2, Jung teaches “the resource selection unit is configured to select the radio resource such that the plurality of D2D signals are not transmitted by a same time resource in initial transmission and in retransmission” as [(Para. 0189), UE may determine whether resources overlap or not based on the timing boundaries of two related cells, for example, a subframe boundary. If a difference between the time boundaries of the two related cells is within a predetermined permission value, it is assumed that the time boundaries have been arranged and overlapped. If a difference between the time boundaries of the two related cells is greater than a predetermined permission value, it is assumed that the time boundaries have not been arranged and overlapped…. (Para. 0190), If a network permits UE to send a D2D signal without taking into consideration whether the resource pool of a reference cell overlaps a specific resource pool, the UE may send the D2D signal using a specific resource of a selected resource pool. The reference cell may mean a serving cell].

In an analogous art,  Tavildar teaches “wherein, when the signal transmission unit performs retransmission of a D2D signal according to a predetermined hopping pattern” as [(Para. 0007), According to various examples, a D2D message may be transmitted during an initial communications period, followed by one or more retransmissions for a certain time period. A device may transmit an initial transmission, determine a time hopping pattern for the retransmission(s), and determine a transmission resource for the retransmission(s) based at least in part on a resource of the initial transmission and the time hopping pattern.]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung to provide an effective technique as taught by Tavildar for retransmitting messages according to the time hopping pattern in order to enhance reception of messages at a receiving device [Tavildar: Para. 0007].
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Uemura et al. (Pub # US 2017/0006598 A1 hereinafter Uemura).
claim 7, Jung does not specifically disclose wherein the signal transmission unit is configured to transmit, to a base station, capability information on capability for transmitting a plurality of D2D signals by using a plurality of discontinuous frequency resources in a same time resource.
In an analogous art, Uemura teaches “wherein the signal transmission unit is configured to transmit, to a base station, capability information on capability for transmitting a plurality of D2D signals by using a plurality of discontinuous frequency resources in a same time resource” as [(Para. 0114), Furthermore, the reception data control information is downlink control information that includes secondary cell deactivation timer information, discontinuous reception (DRX) control information, multicast data reception information, and downlink retransmission control information…. (Para. 0100), the terminal apparatus separately configures the terminal apparatus capability information (SupportedBandCombinatgion2) that results from listing the presence or absence of support of multiple uplink transmission timings for a combination of frequency bands that are supportable by the terminal apparatus]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung to provide an effective technique as taught by Uemura for transmitting capability (UE capability) of the terminal apparatus to the base station in order to know whether or not the terminal apparatus is one that supports the dual connectivity [Uemura: Para. 0006].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sorrentino (Pub # US 2016/0302215 A1).
Regarding claim 8, Jung teaches “the resource selection unit is configured to select a radio resource for the plurality of D2D signals from different resource pools” as [(Para. 0014), method comprises identifying a plurality of resource pools capable of sending D2D signals and selecting a specific resource pool of the plurality of resource pools, wherein the D2D signal is transmitted using a resource of the selected specific resource pool]. 
However, Jung does not specifically disclose wherein, the predetermined resource pool is frequency-multiplexed resource pools.
In an analogous art, Sorrentino teaches “wherein, the predetermined resource pool is frequency-multiplexed resource pools” as [(Para. 0016), FIG. 6 is a diagram of resource pools multiplexed in frequency.  FIG. 6 shows that signals transmitted by UEs UE-A and UE-B are mapped to resource pool 1 and the signal from UE-C is mapped to resource pool 2.  The resource pools are multiplexed in frequency and no collision occurs.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung to provide an improved way of handling D2D transmissions in a in a wireless communications network as taught [Sorrentino: Para. 0020 and 0055].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Tavildar, and further in view of Uemura.
Regarding claim 13, the combination of Jung and Tavildar does not specifically disclose wherein the signal transmission unit is configured to transmit, to a base station, capability information on capability for transmitting a plurality of D2D signals by using a plurality of discontinuous frequency resources in a same time resource.
In an analogous art, Uemura teaches “wherein the signal transmission unit is configured to transmit, to a base station, capability information on capability for transmitting a plurality of D2D signals by using a plurality of discontinuous frequency resources in a same time resource” as [(Para. 0114), Furthermore, the reception data control information is downlink control information that includes secondary cell deactivation timer information, discontinuous reception (DRX) control information, multicast data reception information, and downlink retransmission control information…. (Para. 0100), the terminal apparatus separately configures the terminal apparatus capability information (SupportedBandCombinatgion2) that results from listing the presence or absence of support of 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung and Tavildar to provide an effective technique as taught by Uemura for transmitting capability (UE capability) of the terminal apparatus to the base station in order to know whether or not the terminal apparatus is one that supports the dual connectivity [Uemura: Para. 0006].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Tavildar, and further in view of in view of Sorrentino.
Regarding claim 17, the combination of Jung and Tavildar, specifically Jung teaches “the resource selection unit is configured to select a radio resource for the plurality of D2D signals from different resource pool” as [(Para. 0014), method comprises identifying a plurality of resource pools capable of sending D2D signals and selecting a specific resource pool of the plurality of resource pools, wherein the D2D signal is transmitted using a resource of the selected specific resource pool]. 
However, Jung does not specifically disclose wherein, the predetermined resource pool is frequency-multiplexed resource pools.
In an analogous art, Sorrentino teaches “wherein, the predetermined resource pool is frequency-multiplexed resource pools” as [(Para. 0016), FIG. 6 is a diagram of resource pools multiplexed in frequency.  FIG. 6 shows that signals transmitted by UEs UE-A and UE-B are mapped to resource pool 1 and the signal from UE-C is mapped to resource pool 2.  The resource pools are multiplexed in frequency and no collision occurs.].
[Sorrentino: Para. 0020 and 0055].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/NATALI PASCUAL PEGUERO/            Examiner, Art Unit 2463                                                                                                                                                                                            /MELVIN C MARCELO/Primary Examiner, Art Unit 2463